—Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated April 13,1978, which affirmed an order of the State Division of Human Rights which, after a preliminary investigation and upon a finding of no probable cause, dismissed the petitioner’s complaint charging an unlawful discriminatory practice relating to housing. Order confirmed and proceeding dismissed, without costs or disbursements. Upon the record presented we agree that the complaint lacks merit as a matter of law. Hopkins, J. P., Damiani, Titone and Margett, JJ., concur.